Citation Nr: 0615877	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-37 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for a right knee 
condition.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to service connection for a skin condition of 
the face.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from February 1974 to 
February 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Jackson, Mississippi, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In July 2003, the RO denied a claim of entitlement to 
service connection for a skin condition of the face.  In May 
2004, the RO denied claims of entitlement to service 
connection for a back condition, a right knee condition, and 
a left knee condition.

The Board notes that in July 2003, the RO denied a claim of 
entitlement to an increased rating for a service-connected 
left shoulder condition, evaluated as 20 percent disabling at 
that time, and that the veteran perfected his appeal on this 
issue.  However, in a letter, received in March 2004, the 
veteran stated that he desired to withdraw his appeal.  See 
38 C.F.R. § 20.204(b) (2005).  

In June 2005, the veteran was afforded a videoconference 
hearing before Michael Herman, who is the Acting Veterans Law 
Judge rendering the determination in this claim and was 
designated by the Chairman of the Board to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).



FINDINGS OF FACT

1.  The veteran does not have a back condition as a result of 
his service.  

2.  The veteran does not have a right knee condition as a 
result of his service.  

3.  The veteran does not have a left knee condition as a 
result of his service.  

4.  The veteran does not have a skin condition of the face as 
a result of his service.  


CONCLUSIONS OF LAW

1.  A back condition was not incurred in or aggravated by the 
veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2005).

2.  A right knee condition was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

3.  A left knee condition was not incurred in or aggravated 
by the veteran's active military service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2005).

4.   A skin condition of the face was not incurred in or 
aggravated by the veteran's active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The appellant asserts that service connection is warranted 
for a back condition, a right knee condition, a left knee 
condition, and a skin condition of the face.
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In addition, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309 (2005).   Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).

A.  Back Condition

The veteran asserts that service connection is warranted for 
a back condition.  During his hearing, held in June 2005, he 
testified that he hurt his back in 1974 or 1975 while lifting 
a duffle bag.  He stated that his first post-service 
treatment for his back was VA treatment, received in 2002, 
although he had some treatment prior to that from a private 
"family doctor" in Hattiesburg.  

The veteran's service medical records show that in May 1974, 
he received treatment for back pain after lifting a five-
gallon paint can.  The assessment was M (presumably 
"muscle") pain.  In June 1975, he received treatment for 
low back pain and numbness.  The impression was minor back 
sprain.  The veteran's separation examination report, dated 
in January 1977, shows that his spine was clinically 
evaluated as normal.  In an accompanying "report of medical 
history" he denied having "recurrent back pain."  

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1977 and 2004.  
This evidence includes a VA progress note, dated in January 
1999, which notes a medical history that included "back 
problems."  A June 2003 VA progress note shows treatment for 
complaints that included back pain, with an impression of 
chronic lumbago.  The note states that a magnetic resonance 
imaging (MRI) scan was noted to show multilevel disc 
desiccation, most markedly at L4-5.  There is also a notation 
of lumbar stenosis.  A September 2003 VA progress note shows 
that the veteran reported a two-year history of back pain, 
and notes "global arthritis."  Subsequently dated VA 
progress notes show complaints of joint pain that included 
the back, with notations of chronic back pain, degenerative 
disc disease, lumbosacral neuritis NOS (not otherwise 
specified), and use of a TENS unit.    

The Board has determined that the claim must be denied.  The 
veteran's service medical records show two treatments for 
back pain, in May 1974 and June 1975.  He received no 
relevant treatment during the remaining 11/2 years of service.  
The veteran's January 1977 separation examination report 
shows that his spine was clinically evaluated as normal, and 
he denied having "recurrent back pain" in an accompanying 
"report of medical history."  Given the foregoing, a 
chronic condition is not shown during service.  In addition, 
even assuming arguendo that the January 1999 notation in a VA 
progress note of a history of "back problems" is sufficient 
to show that a back condition existed at that time, this VA 
progress note is the earliest evidence relevant to the 
claimed disability.  This evidence comes approximately 21 
years after separation from service.  This lengthy period 
without treatment is evidence that there has not been a 
continuity of symptomatology, and it weighs heavily against 
the claim on a direct basis.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Furthermore, there is no competent 
evidence showing that the veteran has a back condition as a 
result of any injury or disease incurred during his service.  
Finally, there is no evidence of arthritis of the back that 
was manifest to a compensable degree within one year of 
separation from service, such that service connection for 
arthritis of the back would be warranted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  See 38 C.F.R. 
§ 3.303. 

B.  Right Knee Condition 

The veteran asserts that service connection is warranted for 
a right knee condition.  During his hearing, held in June 
2005, he testified that he had throbbing right knee pain 
during service, and that his knees "locked up" on him and 
caused him to fall in 1975.  He stated that his first post-
service treatment for his right knee was from a private 
"family doctor," identified as "Dr. Samuel," in 
Hattiesburg in the 1980s, and that his first VA treatment for 
this condition was received in 2000.  

The veteran's service medical records do not show treatment 
for right knee symptoms, or a diagnosis of a right knee 
condition.  The veteran's separation examination report, 
dated in January 1977, shows that his lower extremities were 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he did not report having any relevant 
symptoms.    

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1977 and 2004.  
This evidence includes a VA progress note, dated in January 
1999, which notes a medical history that included "knee 
problems."  A September 2003 VA progress note shows that the 
veteran reported a one-to-two year history of knee pain, and 
contains notations of "global arthritis," and use of knee 
braces.  Subsequently dated VA progress notes show complaints 
of joint pain that included the knees, with notations of 
chronic knee pain.    

The Board has determined that the claim must be denied.  The 
veteran's service medical records do not show treatment for 
right knee symptoms, and the veteran's January 1977 
separation examination report shows that his lower 
extremities were clinically evaluated as normal.  Given the 
foregoing, a chronic condition is not shown during service.  
In addition, even assuming arguendo that the January 1999 
notation in a VA progress note of a history of "knee 
problems" is sufficient to show that a right knee condition 
existed at that time, this VA progress note is the earliest 
evidence relevant to the claimed disability.  This is 
approximately 21 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  Furthermore, there is no 
evidence of arthritis of the right knee that was manifest to 
a compensable degree within one year of separation from 
service, such that service connection for arthritis of the 
right knee would be warranted on a presumptive basis.  See 38 
C.F.R. §§ 3.307, 3.309.  Finally, there is no competent 
evidence showing that the veteran has a right knee condition 
as a result of any injury or disease incurred during his 
service.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim, and that the claim must 
be denied.  See 38 C.F.R. § 3.303. 

C.  Left Knee

The veteran asserts that service connection is warranted for 
a left knee condition.  During his hearing, held in June 
2005, he testified that his knees "locked up" on him and 
caused him to fall in 1975.  He stated that he did not have 
any problems with his knees prior to service.  He stated that 
his first post-service treatment for his right knee was from 
a private "family doctor" named "Dr. Samuel" in 
Hattiesburg in the 1980s, and that his first VA treatment for 
this condition was received in 2000.

The veteran's service medical records show that in May 1974, 
he received treatment for left knee symptoms that included 
"giving way."  An X-ray was reportedly negative.  In June 
1974, he again received treatment for left knee symptoms, 
after he fell on some steps and hit his knee.  There was no 
diagnosis.  The veteran's separation examination report, 
dated in January 1977, shows that his lower extremities were 
clinically evaluated as normal.  In an accompanying "report 
of medical history" he was noted to have an intermittent 
painful left knee for three to four years, EPTS (existed 
prior to service).    

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1977 and 2004.  
This evidence includes a VA progress note, dated in January 
1999, which notes a medical history that included "knee 
problems."  A September 2003 VA progress note shows that the 
veteran reported a one-to-two year history of knee pain, and 
contains notations of "global arthritis," and use of knee 
braces.  Subsequently dated VA progress notes show complaints 
of joint pain that included the knees, with notations of 
chronic knee pain.    

As an initial matter, despite the notation of left knee pain 
"EPTS" in the veteran's January 1977 "report of medical 
history" the veteran's entrance examination report, dated in 
February 1974, shows that his lower extremities were 
clinically evaluated as normal, with no left knee defects 
noted.  The accompanying "report of medical history" shows 
that he denied having a "'trick' or locked knee."  In 
addition, the veteran has testified that he did not have any 
knee problems prior to his service.  Given the foregoing, the 
veteran is entitled to a presumption of soundness at service 
entrance.  38 U.S.C.A. §§ 1111, 1137 (West 2002); Crowe v. 
Brown, 7 Vet. App. 238, 245 (1994).  Furthermore, there is no 
clear and unmistakable evidence to rebut the presumption of 
soundness.  Id.; 38 C.F.R. § 3.304(b); VAOPGCPREC 3-2003, 69 
Fed. Reg. 25178 (2004).  

The Board has determined that the claim must be denied.  The 
veteran's service medical records show two treatments for 
back pain, in May and June of 1974.  He received no relevant 
treatment during the remaining 21/2 years of service.  The 
veteran's January 1977 separation examination report shows 
that his lower extremities were clinically evaluated as 
normal, although he was noted to have intermittent left knee 
pain in the accompanying "report of medical history."  
Service medical records do not contain any evidence of left 
knee pathology.  Given the foregoing, a chronic left knee 
condition is not shown during service.  In addition, even 
assuming arguendo that the January 1999 notation in a VA 
progress note of a history of "knee problems" is sufficient 
to show that a left knee condition existed at that time, this 
VA progress note is the earliest evidence relevant to the 
claimed disability.  This is approximately 21 years after 
separation from service.  This lengthy period without 
treatment is evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  
Maxson.  Furthermore, there is no evidence of arthritis of 
the left knee that was manifest to a compensable degree 
within one year of separation from service, such that service 
connection for arthritis of the left knee would be warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  
Finally, there is no competent evidence showing that the 
veteran has a left knee condition as a result of any injury 
or disease incurred during his service.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
the claim, and that the claim must be denied.  See 38 C.F.R. 
§ 3.303. 

D.  Skin Condition of the Face

The veteran asserts that service connection is warranted for 
skin condition of the face.  During his hearing, held in June 
2005, he testified that he experienced burning and bumps on 
his face while shaving.  He testified that he was given a 
profile, and that he used medications to control his symptoms 
during service.  He stated that he either had a beard or 
self-treated his skin rash prior to 2002, which was when he 
first received treatment, at VA.  

The veteran's service medical records show that in May 1974, 
and April and June of 1975, he received treatment for facial 
skin symptoms.  The April 1975 report  notes that the beard 
area had multiple papulo-cystic eruptions with a few 
pustules. The impressions were pseudofolliculitis barbae.  
The June 1975 report indicates that he was not to shave for 
90 days.  The veteran's separation examination report, dated 
in January 1977, shows that his "head, face, neck and 
scalp," and his skin, were clinically evaluated as normal.  
In an accompanying "report of medical history" he denied a 
history of skin diseases.    

As for the post-service medical evidence, it consists of VA 
and non-VA medical reports, dated between 1977 and 2004.  
This evidence includes VA progress notes, dated in June 2003, 
which note treatment for a mole on the left cheek which had 
existed for seven years.  The reports also describe the skin 
symptom as a "lesion," and contain an assessment of 
filiform wart and acne keloidalis.  

A lay statement from D.B., dated in June 2003, shows that the 
author asserts that he was in basic training with the 
veteran, and that the veteran had a "facial problem" that 
began at that time.  

The Board has determined that the claim must be denied.  The 
veteran's service medical records show treatment for facial 
skin symptoms on three occasions, in May 1974, and April and 
June of 1975.  The impressions were pseudofolliculitis 
barbae.  He received no relevant treatment during the 
remaining 11/2 years of service.  The veteran's January 1977 
separation examination report shows that his face and skin 
were clinically evaluated as normal, and in the accompanying 
"report of medical history" he denied a history of skin 
diseases.  Given the foregoing, a chronic facial skin 
condition is not shown during service.  In addition, the 
earliest medical evidence of a facial skin condition is found 
in the June 2003 VA progress notes.  This evidence comes 
approximately 25 years after separation from service.  This 
lengthy period without treatment is evidence that there has 
not been a continuity of symptomatology, and it weighs 
heavily against the claim.  Maxson.  Furthermore, there is no 
competent evidence showing that the veteran has a facial skin 
condition as a result of any injury or disease incurred 
during his service.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  See 38 C.F.R. § 3.303. 

E.  Conclusion

The Board has considered the oral and written testimony of 
the veteran, and the lay statement.  The Board points out 
that although the veteran's arguments and reported symptoms 
have been noted, the issues in this case ultimately rest upon 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and a nexus to service.  To the 
extent that the veteran's statements may be intended to 
represent evidence of continuity of symptomatology, without 
more his statements are not competent evidence of a nexus 
between the claimed conditions and his service.  The veteran, 
untrained in the fields of medicine, is not competent to 
offer such opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
Board has determined that service connection for the claimed 
conditions is not warranted.  To that extent, the contentions 
of the veteran to the contrary are unsupported by persuasive 
evidence.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claims, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

With regard to the claim for a skin condition of the face, in 
letters, dated in May and June of 2003, prior to the decision 
on appeal, VA notified the veteran of the information and 
evidence needed to substantiate and complete his claim, 
including what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  With regard to all 
other claims, in a letter, dated in April 2004, prior to the 
decision on appeal, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims.  All of the letters contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that he desired VA to attempt to obtain.  

With respect to the timing of the notices, the Board points 
out that the VCAA letters were sent prior to the rating 
decisions on appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. Apr. 
5, 2006). 

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
VCAA letters did not provide the appellant with notice of the 
potential disability ratings, or laws regarding an effective 
dates for any grant of service connection.  However, as the 
claims for service connection have all been denied, as 
discussed above, no disability rating or effective date will 
be assigned; and any defect with respect to the content of 
the notice requirement was non-prejudicial.  Therefore, VA's 
duty to notify the appellant has been satisfied, and no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
and by affording him the opportunity to give testimony before 
the Board in June 2005.  It appears that all known and 
available records relevant to the issues on appeal have been 
obtained and are associated with the veteran's claims files.  
In this regard, at his hearing it was agreed that the record 
would be held open for 30 days so that the veteran could 
attempt to obtain reports from a private physician identified 
as "Dr. Samuels," and to obtain an etiological opinion on 
his knee conditions.  However, there is no record that any of 
this evidence was ever submitted.  Although the veteran has 
reported that he is receiving disability benefits from the 
Social Security Administration (SSA), and although the SSA's 
decision is not of record, a remand is not required to obtain 
these records as there is no reasonable possibility that they 
would substantiate the claims.  See 38 C.F.R. § 3.159(d).  
Specifically, the veteran has stated that his receipt of SSA 
disability benefits was based on a disability not in issue, 
specifically, his left shoulder condition.  See e.g., VA 
joints examination reports, dated in August 2003 and August 
2004.  Finally, although he has not been afforded 
examinations, and medical opinions have not been obtained, 
the Board finds that the evidence, discussed supra, warrants 
the conclusion that a remand for examinations and/or 
etiological opinions are not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2005); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, the claims suffer from combinations of 
the following defects: the veteran is not shown to have 
received treatment for, or a diagnosis of, the claimed 
condition during service, which ended in February 1977, the 
first evidence of the claimed condition comes many years 
after separation from service, and the claims file does not 
currently contain competent evidence showing that the claimed 
condition is related to his service.  The Board concludes, 
therefore, that decisions on the merits at this time do not 
violate the VCAA, nor prejudice the appellant under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).








	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a back condition is denied.  

Service connection for a right knee condition is denied.  

Service connection for a left knee condition is denied.  

Service connection for a skin condition of the face
is denied.  


____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


